      Case 2:18-cv-00772-RDP Document 171-1 Filed 09/23/20 Page 1 of 7                 FILED
                                                                              2020 Sep-23 AM 11:03
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION



STATE OF ALABAMA, et al.,
      Plaintiffs,
v.
UNITED STATES DEPARTMENT OF
COMMERCE; et al.,
      Defendants,
and
DIANA MARTINEZ, et. al.
      Defendant-Intervenors,
                                         Civil Action No. 2:18-cv-00772-RDP
and
JOEY CARDENAS, et. al.,
      Cross-Claimants,
v.
BUREAU OF CENSUS, et al.,
      Cross-Defendants.



        PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR MOTION
           FOR THE APPOINTMENT OF A THREE-JUDGE COURT
          Case 2:18-cv-00772-RDP Document 171-1 Filed 09/23/20 Page 2 of 7




          Plaintiffs respectfully request the appointment of a three-judge court to consider the claims

pending before this Court related to whether Defendants must, may, or may not include illegal

aliens in the census count used to apportion the House of Representatives. Several district courts

across the country that are considering similar claims have convened three-judge courts, and as

explained below, a three-judge court should be appointed here.

                                           BACKGROUND

          Plaintiffs the State of Alabama and Representative Morris Brooks brought this suit against

the Secretary, the Department of Commerce, the Census Bureau, and the Bureau’s Acting Director.

(See Docs. # 1, 112). Plaintiffs contend that both the Constitution and the Administrative

Procedure Act prohibit Defendants from including illegal aliens as part of the apportionment base.

And Plaintiffs have alleged that if illegal aliens are included in the 2020 census apportionment

base, Alabama is substantially likely to lose a congressional seat and Electoral College vote that

the State would maintain if the apportionment base included only citizens and lawfully present

aliens.

          Plaintiffs seek declaratory and injunctive relief that would prevent this representational

harm. Plaintiffs request that the Census Bureau’s Residence Rule 1 be declared unlawful and be

vacated insofar as it permits or requires the Census Bureau to include illegal aliens in the

apportionment base used to apportion congressional seats and Electoral College votes among the

states. (Doc. # 112, ¶ 144(a), (c)). Plaintiffs further request that the Court declare that an

apportionment that “does not use the best available methods to exclude illegal aliens from the

apportionment base used to apportion congressional seats and Electoral College votes among the




1
 See Final 2020 Census Residence Criteria and Residence Situations, 83 Fed. Reg. 5525 (February
8, 2018) (to be codified at 15 C.F.R. Ch. I) (“Residence Rule”).
                                                    2
        Case 2:18-cv-00772-RDP Document 171-1 Filed 09/23/20 Page 3 of 7




states would be unconstitutional.” (Id. ¶ 144(b)). Plaintiffs ask for a remand to permit Defendants

to issue a new rule that complies with that declaration. (Id. ¶ 144(d)). And Plaintiffs request any

additional relief, including injunctive relief, that the Court deems appropriate. (Id. ¶ 144(e)).

        The Martinez Intervenors have also brought a cross-claim in this case, alleging that

Defendants might attempt to exclude illegal aliens from the apportionment base. (See Doc. 119 at

29-41). Martinez Intervenors allege that any such attempt by Defendants would be unlawful

because the apportionment must be “on the basis of total population of all persons” and because

Defendants’ attempts to exclude illegal aliens would rely on the impermissible use of “statistical

probabilities.” (Id. at 39, ¶¶ 54-55).

        On July 21, 2020, the President issued a Presidential Memorandum entitled “Memorandum

on Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census.” 85 Fed.

Reg. 44,679 (July 23, 2020) (Doc. # 152-1). The Memorandum states that “[t]he Constitution does

not specifically define which persons must be included in the apportionment base,” that the

Constitutional “term ‘persons in each State’ has been interpreted to mean that only the ‘inhabitants’

of each State should be included,” and that “[d]etermining which persons should be considered

‘inhabitants’ for the purpose of apportionment requires the exercise of judgment.” (Doc. # 152-1

at 2). The Memorandum concludes that Congress has delegated to the executive branch the

“discretion … to determine who qualifies as an ‘inhabitant,’” which “includes authority to exclude

from the apportionment base aliens who are not in a lawful immigration status.” (Id.).

        The Memorandum then declares that “it is the policy of the United States to exclude from

the apportionment base aliens who are not in a lawful immigration status under the Immigration

and Nationality Act, as amended (8 U.S.C. § 1101 et seq.), to the maximum extent feasible and

consistent with the discretion delegated to the executive branch.” (Id. at 3). The Memorandum



                                                  3
          Case 2:18-cv-00772-RDP Document 171-1 Filed 09/23/20 Page 4 of 7




orders the Secretary of Commerce to “take all appropriate action, consistent with the Constitution

and other applicable law, to provide information permitting the President, to the extent practicable,

to exercise the President’s discretion to carry out” that policy. (Id. at 4). Finally, the Memorandum

makes clear that it does not “create any right or benefit, substantive or procedural, enforceable at

law or in equity by any party against the United States, its departments, agencies, or entities, its

officers, employees, or agents, or any other person.” (Id.).

                                            ANALYSIS

          Congress has provided that “[a] district court of three judges shall be convened when … an

action is filed challenging the constitutionality of the apportionment of congressional districts ….”

28 U.S.C. § 2284(a). A three-judge court is warranted in this case where Plaintiffs have contended

that apportionment of congressional districts must be based on a census count that excludes illegal

aliens, and Martinez Intervenors have argued that the apportionment base must include illegal

aliens.     Accordingly, this case is “an action … challenging the constitutionality of the

apportionment of congressional districts,” and it warrants a three-judge court.

          Three-judge courts have been appointed to hear numerous challenges to who is included in

the apportionment base. In Massachusetts v. Mosbacher, 785 F. Supp. 230 (D. Mass. 1992), a

three-judge court heard Massachusetts’s challenge to the inclusion of overseas federal workers in

the apportionment base. The court concluded that Section 2284 applies to both intrastate and

interstate apportionments. Id. at 235. And the Supreme Court then reviewed the three-judge

court’s decision on direct appeal and overturned it. Franklin v. Massachusetts, 505 U.S. 788

(1992); see also Utah v. Evans, 143 F. Supp. 2d 1290, 1293 (D. Utah) (challenging decision to not

include certain citizens living overseas), aff’d, 534 U.S. 1038 (2001); Adams v. Clinton, 26 F.

Supp. 2d 156, 161 (D.D.C. 1998) (claim that the District of Columbia “cannot constitutionally be



                                                  4
        Case 2:18-cv-00772-RDP Document 171-1 Filed 09/23/20 Page 5 of 7




left out of the apportionment process” was “a challenge to the apportionment of congressional

districts” that warranted a three-judge court).

       Moreover, numerous courts have recently appointed three-judge courts to consider claims

like those brought by the Martinez Intervenors. See, e.g., New York, et al. v. Trump, et al. No. 20-

cv-5770 (S.D.N.Y. Aug. 12, 2020), Doc. 86; Common Cause, et al. v. Trump, et al., No. 20-cv-

2023 (D.D.C. Aug. 24, 2020), Doc. 37; Haitian-Americans United, Inc., et al. v. Trump, et al., No.

20-cv-11421 (D. Mass. Sept. 11, 2020), Doc. 13.

       To be sure, some courts have concluded that a three-judge court is not warranted when

parties challenge “census practices potentially affecting allocations of House members to states,”

rather than a completed apportionment. Fed’n for Am. Immigration Reform v. Klutznick, 486 F.

Supp. 564, 577 (D.D.C. 1980); see also City of Philadelphia v. Klutznick, 503 F. Supp. 657, 658

(E.D. Pa. 1980) (denying application for three-judge court because “[n]o existing apportionment

is challenged here”). But the text of Section 2284(a) is broad enough to cover actions “challenging

the constitutionality of the apportionment of congressional districts” both before and after

apportionment has concluded. And the claims in this action go not only to census practices

affecting apportionment, but to what the apportionment base should be. Thus, under Section 2284

this action is “an action … challenging the constitutionality of the apportionment of congressional

districts.” 28 U.S.C. § 2284(a).

                                          CONCLUSION

       In accordance with Section 2284(a), a three-judge court should be convened to hear and

determine this action.




                                                  5
      Case 2:18-cv-00772-RDP Document 171-1 Filed 09/23/20 Page 6 of 7




                                    Respectfully submitted,

                                    STEVE MARSHALL
                                    Alabama Attorney General

                                    BY:

Morris J. Brooks, Jr.               s/ Edmund G. LaCour Jr.
Pro se                              Solicitor General
2101 W. Clinton Avenue
Suite 302                           James W. Davis
Huntsville, AL 35805                Winfield J. Sinclair
(256) 355-9400                      Brenton M. Smith
(256) 355-9406—Fax                  Assistant Attorneys General

Counsel for Plaintiff               OFFICE OF THE ATTORNEY GENERAL
Morris J. Brooks, Jr.               501 Washington Avenue
                                    Post Office Box 300152
                                    Montgomery, AL 36130-0152
                                    Tel: (334) 242-7300
                                    Fax: (334) 353-8400
                                    Edmund.LaCour@AlabamaAG.gov
                                    Jim.Davis@AlabamaAG.gov
                                    Win.Sinclair@AlabamaAG.gov
                                    Brenton.Smith@AlabamaAG.gov

                                    Counsel for Plaintiff
                                    State of Alabama




                                     6
        Case 2:18-cv-00772-RDP Document 171-1 Filed 09/23/20 Page 7 of 7




                                 CERTIFICATE OF COUNSEL

       I certify, as an officer of the Court, that I have affirmatively and diligently sought to submit

to the Court only those documents, factual allegations, and arguments that are material to the issues

to be resolved in the motion, that careful consideration has been given to the contents of Plaintiffs’

submission to ensure that it does not include vague language or an overly broad citation of evidence

or misstatements of the law, and that the submission is non-frivolous in nature.


                                               s/Edmund G. LaCour Jr.
                                               Edmund G. LaCour Jr.
                                               Solicitor General

                                 CERTIFICATE OF SERVICE

       This is to certify that on the 23rd day of September, 2020, a copy of the foregoing has been

electronically filed with the Clerk of the Court using the CM/ECF system, which will electronically

send a copy of the same to all counsel of record electronically registered with the Clerk.


                                               s/Edmund G. LaCour Jr.
                                               Edmund G. LaCour Jr.
                                               Solicitor General




                                                  7
